THOMAS, Justice,
specially concurring.
I agree with the result of affirmance reached by the majority of the court in this case. I am satisfied, however, that the appellant has no standing to attack the constitutionality of §§ 14-2-101 through 14-2-120, W.S.1977, and the concept of judicial restraint then demands that neither this court nor the trial court should consider the constitutionality of the statutes.
Appellant concedes, and correctly so, that under common-law principles he had no affirmative right to establish his paternity. Blanton v. Warn, Wyo., 444 P.2d 325 (1968). He brought his action asserting a right to proceed under §§ 14-2-101 through 14-2-120, W.S.1977. These statutes do not afford appellant any affirmative right to establish his paternity.
The appellant’s imaginative argument presents an effort to create a right that does not exist by statute or common law. He argues that since the statutes afford him no right to proceed, the statutes may be subject to constitutional challenge insofar as they affect his rights. Therefore, appellant contends, the statutes must be construed to afford him the affirmative right to proceed with the result being that statutes which do not afford him a right' *1228turn into statutes which do. It is my view that this argument, imaginative as it is, does not afford standing to the appellant.
We have held that a party does not have standing to challenge the constitutionality of a statute unless we can identify the fact and nature of any injury to the party’s rights which resulted from the enactment of the statute. Budd v. Bishop, Wyo., 543 P.2d 368 (1975). These statutes had no impact upon any right of the appellant. He therefore cannot challenge in this context the constitutionality of the statutes because he has no standing. In Budd v. Bishop, supra, at 372, we said:
“ * * * [W]e note that the judgment and conclusions of law of the district court affirmatively uphold the constitutionality of the Wyoming Surplus Water Law. Because in our view the constitutionality of the statute could not be reached, we believe it is necessary, in order to honor the concept of judicial restraint as to constitutional issues, that this case be remanded for the purpose of deleting the conclusions of law from the judgment, and entering new conclusions of law to the effect that the action is dismissed because Budd does not have standing to raise the constitutional question.”
For these reasons I would hold that the trial court correctly dismissed the appellant’s action for lack of standing on his part to attack the constitutionality of the statutes, and for that reason this court should refrain from discussing the constitutionality of the statutes.